                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                                  5:20-cv-00033-FDW

DESMOND JEREL MOORE,                      )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                             ORDER
                                          )
TIMOTHY CARLSON,                          )
                                          )
                  Defendant.              )
__________________________________________)

        THIS MATTER is before the Court on initial review of Plaintiff’s Complaint. [Doc. 1].

I.      BACKGROUND

        Pro se Plaintiff Desmond Jerel Moore (“Plaintiff”) is an inmate of the State of North

Carolina currently incarcerated at Alexander Correctional Institution in Taylorsville, North

Carolina. Plaintiff filed this action on March 9, 2020, pursuant to 42 U.S.C. § 1983, against

Defendant Timothy Carlson, identified as a psychologist employed by the North Carolina

Department of Public Safety (NCDPS) in Raleigh, North Carolina. Plaintiff claims that while he

was incarcerated at Warren Correctional Institution, in Norlina, North Carolina, and Harnett

Correctional Institution, in Lillington, North Carolina, he was improperly treated for mental health

issues by Defendant Carlson. [Doc. 1 at 3-4].

II.     DISCUSSION

        In an action arising under 42 U.S.C. § 1983, venue is established by 28 U.S.C. § 1391(b).

It provides that a civil action may be brought in: (1) a judicial district where any defendant resides,

if all defendants are residents of the State in which the district is located; (2) a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred, or a substantial
part of property that is the subject of the action is situated, or (3) if there is no district in which an

action may otherwise be brought as provided in this section, any judicial district in which any

defendant is subject to the court's personal jurisdiction with respect to such action. 28 U.S.C. §

1391(b).

        Therefore, Plaintiff’s action may be heard in a venue where Defendant Carlson resides, or

in the venue where a substantial part of the events or omissions giving rise to Plaintiff’s claim

occurred, which is the Eastern District of North Carolina. Pursuant to 28 U.S.C. § 1406(a), the

Court may dismiss this action, or, if it is in the interest of justice, transfer this action to the United

States District Court for the Eastern District of North Carolina. The Court will transfer this action

to the Eastern District of North Carolina.

III.    CONCLUSION

        For the reasons stated herein, the Court transfers this action to the Eastern District of North

Carolina.

        IT IS, THEREFORE, ORDERED that:

        1. Plaintiff’s action is transferred to the Eastern District of North Carolina.

        2. The Clerk is instructed to terminate this action.

                                                        Signed: March 14, 2020




                                                    2
